Continuing Abatement Order filed October 30, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-09-00364-CV
                                   ____________

                  GERARD STEPHAN LAZZARA, JR., Appellant

                                          V.

                         JOYCE ANN LAZZARA, Appellee


                      On Appeal from the 247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2007-14931


                     CONTINUING ABATEMENT ORDER

      On May 21, 2009, this court abated this appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 09-33361. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system, the
court learned that the bankruptcy case filed under cause number 09-33361 was closed
February 27, 2012. On September 13, 2012, the court notified the parties that the appeal
was subject to dismissal for want of prosecution unless a response was filed
demonstrating grounds for continuing the appeal.
       On September 21, 2012, appellant’s counsel filed a response stating that the estate
continues to be managed by the court’s designee. According to PACER, the estate has
been administered and the bankruptcy trustee has been discharged. On February 27,
2012, United States Bankruptcy Judge Karen K. Brown signed an order stating that “[t]he
estate has been fully administered,” the trustee is discharged, the trustee’s bond is
cancelled and the case is closed. The court requested that appellant provide an additional
response demonstrating why the appeal should not be dismissed.

       On October 5, 2012, appellant filed a supplemental response notifying the court
that a second bankruptcy case was filed in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 09-33345. According to appellant, the
case encompasses both Gerard Stephan Lazzara and RR Valve, Inc., and the bankruptcy
estate and the properties subject to this appeal are under the control of the court imposed
trustee, Douglas J. Brinkley.

       Because cause number 09-33345 has not been closed, the appeal remains
suspended until it may be reinstated in accordance with federal law. Tex. R. App.
P. 8.2. Accordingly, we ORDER this court’s ABATEMENT to continue in effect.
When a case has been suspended by a bankruptcy filing, a party may move the
appellate court to reinstate the appeal if permitted by federal law or the bankruptcy
court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated the stay,
a certified copy of the order must be attached to the motion. Id. A party filing a
motion to reinstate shall specify what further action, if any, is required from this
court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

       For administrative purposes only, and without surrendering jurisdiction, the
appeal remains abated and treated as a closed case until further order of this court.

                                     PER CURIAM


                                            2